Citation Nr: 0722813	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  04-21 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date earlier than April 28, 1997 
for the award of Dependency and Indemnity Compensation (DIC) 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty in the United States Air 
Force for over 23 years.  He retired in August 1972.  The 
veteran died in April 1995.  The appellant is the veteran's 
surviving spouse.

The remote procedural history of this case will be discussed 
in connection with the Board's analysis below.  The current 
appeal stems from a December 2002 decision of the Department 
of Veterans Affairs (VA) Regional Office in Phoenix, Arizona 
(the RO) which implemented an October 2002 decision of the 
Board of Veterans' Appeals (the Board) which granted the 
appellant DIC benefits.  In pertinent part, the RO assigned 
an effective date of April 28, 1997 for the award of DIC 
benefits.  


FINDINGS OF FACT

1.  The veteran died in April 1995.

2.  The appellants' April 1995 claim for DIC was denied in an 
unappealed  June 1995 RO decision.

3.  The appellant next filed a claim for DIC benefits on 
April 28, 1997.

4.  DIC benefits were granted in an October 2002 Board 
decision.

5.  The June 1995 RO rating decision was supported by the 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were incorrectly applied.


CONCLUSIONS OF LAW

1.  The June 1995 RO rating decision which initially denied 
DIC benefits is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1003 (2006).

2.  The June 1995 RO rating decision did not contain CUE.  38 
C.F.R. § 3.105(a) (2006).

3.  An effective date prior to April 28, 1997 for the grant 
of DIC benefits is not warranted. 38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. §§ 3.400(q) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks an effective date earlier than the 
currently assigned April 28, 1997 for the award DIC benefits. 

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.

In this case, no VCAA notice is necessary because as 
described below the outcome of this earlier effective date 
claim depends exclusively on documents which are already 
contained in the veteran's claims folder.  No additional 
development could alter the evidentiary posture of this case. 
In the absence of potential additional evidence, no notice is 
necessary.  See DelaCruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
claimant].  The appellant specifically indicated in July 2005 
that she had nothing else to add to the record.    

To some extent, the appellant through her representative has 
raised the mater of clear and unmistakable error (CUE) in the 
June 1995 rating decision which initially denied her claim.  
In Livesay v. Principi, 15 Vet. App. 165 (2001), the United 
States Court of Appeals for Veterans Claims (the Court) held 
in part that "there is nothing in the text or the legislative 
history of VCAA to indicate that VA's duties to assist and 
notify are now, for the first time, applicable to [CUE] 
motions." The Court observed that CUE claims are not 
conventional appeals, but rather are requests for revision of 
previous decisions. The Board therefore finds that VA's 
duties to notify and assist contained in the VCAA are also 
not applicable to the CUE aspect of the claim.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The appellant and her representative have been 
accorded the opportunity to present evidence and argument in 
support of his claims.  The appellant declined the option of 
a personal hearing in her June 2004 substantive appeal.

Relevant law and regulations

DIC

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by service either caused or contributed 
substantially or materially to cause death. 38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.312 (2006).



Effective dates 

In general, the effective date for an increased rating will 
be the date of receipt of claim, or date entitlement arose, 
whichever is later.   See 38 U.S.C.A. § 5110 (2006).

With respect to original claims for DIC, the effective date 
is the first day of the month in which the death occurred, if 
the DIC claim is received within one year of the date of 
death.  See 38 C.F.R. § 3.400(c)(2) (2006).  

With respect to reopened claims, the effective date is the 
date of receipt of the reopened claim.  See 38 C.F.R. 
§ 3.400(q)(1)(ii) (2006).

CUE

Previous determinations by an agency of original jurisdiction 
that are final and binding, including decisions as to the 
degree of disability, will be accepted as correct in the 
absence of CUE.  Where evidence establishes such error, the 
prior decision will be reversed or amended.  See 38 C.F.R. 
§ 3.105(a) (2006).

The Court has propounded the following three-pronged test to 
determine whether CUE is present in a prior determination: 
(1) Either the correct facts, as they were known at the time, 
were not before the adjudicator (that is, more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at that time 
were incorrectly applied; (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly. changed the outcome at the time it was made;" and 
(3) a determination that there was CUE must be based on the 
record and law which existed at the time of the prior 
adjudication in question. See Damrel v. Brown, 6 Vet App. 
242, 245 (1994), quoting Russell v. Principi, 3 Vet App. 310, 
313- 14 (1992) (en banc).

The Court has further stated that CUE is a very specific and 
rare kind of "error." It is the kind of error, of fact or of 
law, which when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error. Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable.  See Fugo v. Brown, 6 
Vet. App. 40, 43-44 (1993).

Factual background

The facts in this case are uncontroverted.  

The veteran, who served in Vietnam, died in April 1995.  The 
cause of death was complications of leukemia.  The appellant 
filed a DIC claim later in April 1995.  Her claim was denied 
in a June 1995 RO rating decision, on the bases that leukemia 
was not shown to be directly related to service, nor was 
leukemia considered to be a presumptive Agent Orange-related 
disease.  See 38 C.F.R. § 3.309(e) (1996).  
The appellant was informed of that decision and of her appeal 
rights via a letter from the RO dated June 16, 1996; she did 
not appeal that decision.  

On April 28, 1997, the appellant requested that her claim be 
reopened.  That claim was eventually granted in a Board 
decision dated October 30, 2002.  Although noting that 
leukemia was not included in the list of presumptive Agent 
Orange-related diseases,  the Board determined that the 
medical opinion evidence specifically pertaining to the 
appellant's claim was sufficient to grant the claim.  
Cf. Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994).  
Evidence relied upon by the Board included an April 1997 
opinion of D.W.H., M.D. and a March 1999 report of a Board of 
Two VA Examiners. 

In the December 2002 rating decision which implemented the 
Board's decision, the RO assigned an effective date for DIC 
benefits of April 28, 1997, the date of the reopened claim.  
This appeal followed.

Discussion

The appellant and her representative seek entitlement to an 
effective date earlier than the currently assigned April 28, 
1997.  That date was assigned by the RO based on her request 
to reopen the previously-denied claim, which was received on 
that date.  See 38 C.F.R. § 3.400(q)(1)(ii).  The appellant 
in essence desires an effective date of April 1, 1995 
pursuant to 38 C.F.R. § 3.400(c)(2).

It is uncontroverted that the June 1995 RO rating decision 
which initially denied the appellant's DIC claim was not 
appealed.  See the request to reopen the claim dated April 
25, 1997, paragraph 3.  That decision is therefore final.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In essence, an 
earlier effective date may be assigned only if a previous 
claim to reopen had been filed or if CUE is found in the June 
1995 rating decision.

The Board has carefully reviewed the record in order to 
determine whether any request to reopen the previously denied 
DIC existed prior to April 25, 1997. 
See Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  In 
this case, no such request exists.  Prior to April 25, 1997, 
there is no communication from the appellant or a 
representative which can be so interpreted.  Neither the 
appellant or her representative has identified any such 
request.

The appellant's local representative has alleged CUE in the 
June 1995 RO rating decision which initially denied DIC 
benefits.  In essence, the representative contends that the 
June 1995 rating decision did not comport with the Veterans 
Claims Assistance Act of 2000 in that proper notice was not 
provided to the appellant.  The local representative also 
contends that October 30, 2002 Board decision purportedly 
"reversed" the June 1995 RO decision.  See the VA Form 9 
dated June 9, 2004.

The representative's contentions, although no doubt sincere, 
misconstrue the nature of CUE.  As has been alluded to in the 
law and regulations section above, a determination that there 
was CUE must be based on the facts of record and the law 
which existed at the time of the June 1995 RO rating 
decision.  See Damrel and  Russell, both supra.   The VCAA, 
which was enacted in November 2000,  manifestly did not exist 
at the time of the June 1995 RO rating decision.  Moreover, 
the brief period for reconsideration of prior VA decisions 
found in § 7 of the VCAA occurred starting in 1999, long 
after the 1995 RO decision now being challenged.  Thus, any 
contentions which are based upon the provisions of the VCAA, 
such as alleged inadequate notice,  are not pertinent.  

The representative's due process contentions in essence 
amount to an allegation that VA failed in its duty to assist 
the appellant in the development of her claim in 1995.  
However, the Court has held that any failure on the part of 
VA to fulfill the duty to assist does not constitute CUE.  
See Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).  See also Baxter v. Principi, 
17 Vet. App. 407, 411 (2004) ["A CUE motion may not be made 
with 'broad brush allegations' but instead CUE must be 
alleged with specificity and, unless the error would amount 
to CUE on its face, requires persuasive reasoning as to why 
the result would have been 'manifestly different' but for the 
alleged error."].

With respect to the contention that the June 1995 decision 
was "reversed" by the Board's grant of DIC benefits in 
October 2002, such is manifestly the case.  
The June 1995 RO decision remains final.  The Board's October 
2002 decision to 
grant the claim was based on medical nexus evidence which did 
not exist in 1995, namely the opinions of Dr. D.W.H. in April 
1997 and the Board of Two VA Examiners in March 1999.  Such 
evidence may not be considered in assessing CUE in the 1995 
RO decision.  The fact that the claim was ultimately granted 
based upon the submission of new evidence is manifestly not a 
basis for finding CUE in the June 1995 RO decision.  The 
Board cannot apply the benefit of hindsight to its evaluation 
of the June 1995 decision.  Cf. Russell v. Principi, 3 Vet. 
App. 310, 313 (1992).

To the extent that the representative is contenting that the 
RO was incorrect in weighing the facts in 1995, that does not 
amount to a valid CUE claim.  
See Damrel, supra.  [The Board observes in passing that there 
was no evidence in the record in June 1995 which suggested 
that the veteran's death was related to his military 
service.] 

The appellant's national representative, in a June 2007 
written brief presentation, advanced a somewhat different 
argument, specifically as follows:

The Board is asked to consider that although service 
connection for the cause of death was granted on a 
direct basis, presumptive service connection was not 
ruled out; the thought being that a grant is a grant, 
regardless of the reason.  The original application was 
made and the contention argued based on the presumption 
of an associated between Agent Orange and the cause of 
death.  The claim can thus not be said to have been 
granted based on the submission of new and material 
evidence.    

Although the Board has considered this argument, it is not 
persuasive.  DIC benefits were in fact granted by the Board 
in October 2002 based upon the receipt of new and material 
evidence in the form of the 1997 and 1999 medical opinions.  
Service connection was not granted based on any presumption, 
since no presumption in fact existed at the time.  

The Board observes that chronic lymphocytic leukemia (CLL) 
was added to the list of Agent Orange presumptive diseases in 
2003, after the October 2002 Board decision which granted 
service connection and after the December 2002 RO decision 
which assigned service connection.  See 68 Fed. Reg. 27630 
(2003).  

If the representative is alleging CUE in the 1995 RO rating 
decision because of the subsequent change in regulations, 
this argument manifestly fails.  See Damrel and Russell, 
supra.  If the representative is arguing for an earlier 
effective date based on liberalizing legislation, this too 
fails, because the change in the regulation occurred after 
service connection was granted and an effective date 
assigned.  See 38 C.F.R. §§ 3.400(p), 3.114(a).  

Moreover, there is no evidence of record that the veteran in 
fact had chronic lymphocytic leukemia.  Dr. D.W.H. indicated 
that the veteran had acute myelodysplastic leukemia, and such 
diagnosis was carried forward by the Board of Two VA 
Examiners.  No other forms of leukemia are presumptive Agent 
Orange-related diseases.  See 72 Fed. Reg. 32399 (2007).  

Thus, the Board rejects the contention of the veteran's 
representative that DIC benefits were granted on a 
presumptive basis, or that the subsequent recognition of 
chronic lymphocytic leukemia as an Agent Orange-related 
disease changes the posture of this case in any way.

In summary, for reasons and bases expressed above the Board 
finds that an effective date earlier that the currently 
assigned April 28, 1997 is not warranted.  The benefit sought 
on appeal is denied.  




	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an earlier effective date for DIC benefits is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


